e-mail: tproczko@hartmarx.com September 15, 2008 Mr. John Reynolds Assistant Director United States Securities and Exchange Commission treet Washington, DC 20549-3651 Re: Hartmarx Corporation Form 10-K for the year ended November 30, 2007 Filed February 8, 2008 File No. 001-08501 Dear Mr. Reynolds: Reference is made to the September 8, 2008 telephone conference in which I, on behalf of Hartmarx Corporation (the "Company"), and Ms. Pamela Howell and Ms. Cathey Baker, of the Staff, participated.Pursuant to that telephone conference, the Company supplements its August 15, 2008 response letter (the "August 15 Response") as follows: Compensation Discussion and Analysis, Page 15 While the Company acknowledges the Staff's comment and view that the specific quantitative terms of the performance targets of the goals established for operating unit earnings before interest and taxes and adjusted net assets as a percentage of sales (the "Non-public Performance Targets"), representing 25% and 15% of the potential cash bonus payments, respectively could be material to an investor's understanding of the Company's compensation policies and practices, the Company believes that disclosing the specific quantitative terms of the Non-public Performance Targets could cause competitive harm to the Company. As stated in the Company's August 15, 2008 Response, the Company's fiscal 2007 cash bonus compensation program is based upon the achievement of specific quantitative performance targets.The performance goals under the Company's MIP Plan for fiscal Mr.
